UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-51688 BITZIO, INC. (Exact name of registrant as specified in its charter) Nevada 16-1734022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 548 Market Street, Suite 18224 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(213) 400-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 9, 2012, there were 54,463,071 shares of common stock, $0.001 par value, issued and outstanding. BITZIO, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4 Controls and Procedures 24 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults Upon Senior Securities 28 ITEM 4 Mine Safety Disclosures 28 ITEM 5 Other Information 28 ITEM 6 Exhibits 29 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1Financial Statements BITZIO, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses and other current assets Due from related parties Prepaid acquisition costs - Total current assets OTHER ASSETS Intangible assets, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Notes payable, related parties Notes payable - Convertible notes, related parties, net of discount - Convertible notes, net of discount TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 10,000,000 shares authorized; 2,043,120 and -0- shares issued and outstanding, respectively - Common stock, $0.001 par value; 100,000,000 shares authorized; 52,893,571 and 50,018,625 shares issued and outstanding, respectively Stock subscriptions payable Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BITZIO, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, REVENUES Developer tools revenue $ $
